DETAILED ACTION
	Claims 1, 2, and 5-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on March 8, 2021 has been acknowledged and has been entered into the instant application file.
Priority
	The claim to priority to 62/834,528 filed on April 16, 2019 is acknowledged and granted in the instant application with the amendment to limit to subject matter supported by the provisional application.  
Previous Specification Objections
The amendment filed April 22, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 
The new matter has been deleted, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
s 1-20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Angewandte Chemie International Edition, 2019, 2670-2674).
The Applicant has filed a declaration under 37 CFR 1.130 and has properly invoked the exception under 35 U.S.C. 102(b)(1)(a) to disqualify Hu et al. as prior art.  The rejection is withdrawn.
Claims 1-6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (Journal of the American Chemical Society, 2019, 12388-12396).
The Applicant has filed a declaration under 37 CFR 1.130 and has properly invoked the exception under 35 U.S.C. 102(b)(1)(a) to disqualify Lang et al. as prior art.  The rejection is withdrawn.
 Claim 14 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denney et al. (Journal of the American Chemical Society, 1959, 6330-6331).
The Applicant has amended claim 14 to include requirements as to the ratio of enantiomers at two particular positions.  The Applicant then argues that as Denney et al. only teach the trans compound, and therefore is outside of the scope of amended claim 14.
However, the compound taught by Denney et al. is not a particular enantiomer, but a trans regioisomer.  Therefore, when the nucleophile attacks the less substituted carbon atom of the epoxide, the attack can be from either side and the resultant compound will have a trans-relationship with respect to the cyclopropane ring formed in the reaction.  Therefore, the compound of Denney et al. would have a 1:1 ratio of R:S at each locus.  Therefore, the rejection is maintained.
Claim 20 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US PGPUB 2012/0077990).
The claim has been cancelled, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 1-6 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 16/840,879, published as US PGPUB 2020/0317627 (reference application).
The Applicant submitted that a terminal disclaimer will not be filed until all outstanding objections and rejections have been overcome.  Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein the ratio of (R) enantiomer at * to (S) enantiomer at * is from about 5:95 to about 95:5 and wherein the ratio of (R) enantiomer at ** to (S) enantiomer at ** is from about 5:95 to about 95:5" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim as claim 7 makes no reference to * and **.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denney et al. (Journal of the American Chemical Society, 1959, 6330-6331).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Denney et al. teach the compound 
    PNG
    media_image1.png
    72
    138
    media_image1.png
    Greyscale
, which is a chiral cyclopropane derivative.  See compound IV, page 6330.  Page Denney et al. teach on page 6331 that the compound IV is the trans compound.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 16/840,879, published as US PGPUB 2020/0317627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘879 application claims the catalyst 
    PNG
    media_image2.png
    284
    275
    media_image2.png
    Greyscale
, where each R1 is 
    PNG
    media_image3.png
    106
    142
    media_image3.png
    Greyscale
 and each R2 and R2’ are CH2 and link together to form 
    PNG
    media_image4.png
    54
    112
    media_image4.png
    Greyscale
where n is 0-6.  This reads on the instant claims M is cobalt, R10a and R10b are aryl groups substituted by 2 alkyl groups, all R20s and R30s are hydrogen, and n is 0-6, with all sterocenters in the (r) configuration
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 7-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 5, 6, and 14 are rejected.  Claims 7-13 and 15-19 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626